Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated October 22, 1975 and made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of the New York City Department of Social Services, which discontinued petitioner’s grant of public assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our view there was substantial evidence to support the determination under review. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.